IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

KELLY McNAMARA, Mother,               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D16-453

RICHARD HAMEL, Father,

     Appellee.
___________________________/

Opinion filed December 12, 2016.

An appeal from the Circuit Court for Leon County.
Charles A. Francis, Judge.

Scott A. Snavely of Scott A. Snavely, P.A., Tallahassee; John W. Black,
Tallahassee, for Appellant.

Christi Gray, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, ROWE, and WINSOR, JJ., CONCUR.